Case: 21-1226    Document: 45     Page: 1   Filed: 10/25/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     SHIRLEY GAY,
                    Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-1226
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-2089, Senior Judge Robert N.
 Davis, Judge Joseph L. Falvey, Jr., Judge William S.
 Greenberg.
                ______________________

                Decided: October 25, 2021
                 ______________________

    ROBERT C. BROWN, JR., Tommy Klepper & Associates,
 PLLC, Norman, OK, argued for claimant-appellant.

     BORISLAV KUSHNIR, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent-appellee. Also repre-
 sented by BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR.,
 ELIZABETH MARIE HOSFORD; JULIE HONAN, Y. KEN LEE,
Case: 21-1226    Document: 45      Page: 2     Filed: 10/25/2021




 2                                           GAY   v. MCDONOUGH



 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
                  ______________________

  Before TARANTO, CLEVENGER, and CHEN, Circuit Judges.
 TARANTO, Circuit Judge.
     After completing two periods of service in the Navy, Al-
 vin G. Gay sought benefits from the Department of Veter-
 ans Affairs (VA) for an ear condition and hearing loss. Mr.
 Gay pursued his claim until his death in 2011, at which
 point his surviving spouse, Shirley Gay, was substituted as
 claimant. The relevant VA regional office (RO) most re-
 cently denied the requested benefits in 2018, and the Board
 of Veterans’ Appeals affirmed that denial in 2019. When
 Mrs. Gay appealed the Board’s decision to the Court of Ap-
 peals for Veterans Claims (Veterans Court), that court af-
 firmed the Board’s denial in a single-judge disposition. Gay
 v. Wilkie, No. 19-2089, 2020 WL 3088864 (Vet. App. June
 11, 2020). Mrs. Gay moved for reconsideration or, in the
 alternative, for a three-judge panel decision, contending
 that a recent Supreme Court decision not involving veter-
 ans benefits, Department of Homeland Security v. Regents
 of the University of California, 140 S. Ct. 1891 (2020) (Re-
 gents), required reassessment of a legal principle applied
 by the Veterans Court in its single-judge disposition. The
 Veterans Court denied reconsideration but made the sin-
 gle-judge decision a three-judge panel decision of the court.
     Mrs. Gay now appeals to us. Our jurisdiction is limited
 to the legal question presented and does not extend to any
 fact issue in this matter. See 38 U.S.C. § 7292. We affirm.
                              I
     Mr. Gay first joined the Navy during World War II, in
 March 1945. During this first period of service, Mr. Gay
 was diagnosed with acute “catarrhal fever”—a then-used
 term for a group of respiratory tract diseases that includes
Case: 21-1226     Document: 45     Page: 3    Filed: 10/25/2021




 GAY   v. MCDONOUGH                                          3



 the common cold, influenza, and lobular and lobar pneumo-
 nia—and deemed to have “[u]sual symptoms” and to re-
 quire “[r]outine treatment.” J.A. 27; J.A. 51; Gay, 2020 WL
 3088864, at *3 n.38 (quoting STEDMAN’S MED. DICTIONARY
 659 (27th ed. 2000)). Mr. Gay was honorably discharged in
 August 1946, and, after his discharge, he was treated for a
 right ear condition in 1949, potentially due to a fungal in-
 fection and/or scarlet fever. J.A. 53–54; J.A. 56–57 (also
 stating that Mr. Gay reported that his “[r]ight ear has been
 draining off and on all his life”).
     Mr. Gay rejoined the Navy in November 1950 and
 served during the Korean War. At the time he sought to
 reenlist, Mr. Gay underwent a reentry examination that
 revealed a small perforation in the right tympanic mem-
 brane, as well as evidence of chronic otitis media, but the
 Navy granted him a waiver that allowed him to engage in
 active service. J.A. 23–25; J.A. 55. During this second pe-
 riod of service, Mr. Gay was treated for otitis in both ears.
 J.A. 58. He was honorably discharged in June 1952.
      A few months later, in October 1952, Mr. Gay filed his
 first claim based on an allegedly service-connected right
 ear condition, which he stated began in 1949 and was ag-
 gravated during his 1950–52 service. J.A. 59–67. The rel-
 evant RO denied the claim. It found that, although Mr.
 Gay may have experienced an acute flare-up of his pre-
 1950 ear condition during his 1950–52 service, there was
 no aggravation of the condition noted at his 1952 discharge.
 J.A. 68–70; J.A. 70 (“It is not considered that veteran’s dis-
 ability of otitis media was incurred in or aggravated by ser-
 vice and service connection is not considered warranted.”).
     In the ensuing decades, Mr. Gay’s ear troubles contin-
 ued. In 1965, he had a mastoidectomy to remove a cho-
 lesteatoma in his right ear. J.A. 259; J.A. 279. By 1989,
 he was diagnosed with moderate-to-severe sensorineural
 hearing loss in his right ear and moderate high-frequency
Case: 21-1226    Document: 45     Page: 4     Filed: 10/25/2021




 4                                          GAY   v. MCDONOUGH



 sensorineural hearing loss in his left ear. J.A. 237; J.A.
 294; see also J.A. 93–96.
     In 1996, Mr. Gay asked VA to reopen his claim for dis-
 ability compensation, stating that his disability was caused
 by right ear fungus beginning in 1945, but VA declined to
 reopen. J.A. 71–74; J.A. 76–77. VA denied two similar re-
 quests the next year. J.A. 78–81. In 2008, Mr. Gay filed a
 new claim for bilateral hearing loss, chronic otitis media,
 and tinnitus, citing exposure to loud noise as a service-re-
 lated cause, which the RO again denied. J.A. 82–88. Mr.
 Gay filed several requests for reconsideration, as well as a
 notice of disagreement, before passing away on June 19,
 2011. J.A. 92–115.
     In 2012, VA formally substituted Mr. Gay’s widow,
 Shirley Gay, as the claimant. J.A. 189–92. Mrs. Gay con-
 tinued to pursue the claim, and in 2013 she and two daugh-
 ters testified before the Board to the effect that an
 unknown VA physician informed the family in 2009 or 2010
 that Mr. Gay contracted a South Seas fungus in his right
 ear during his first period of service. J.A. 198–219. The
 Board then obtained an additional medical opinion, but
 based on that opinion, the Board denied Mrs. Gay’s claims.
 J.A. 220–27; J.A. 229–45. 1
     Mrs. Gay appealed. In August 2016, the Veterans
 Court, identifying multiple errors related to the Board’s
 treatment of the South Seas fungus testimony, remanded
 back to the Board. Gay v. McDonald, No. 15-0638, 2016
 WL 4438111, at *1–2 (Vet. App. Aug. 23, 2016). In July
 2017, the Board in turn remanded to the RO, J.A. 251–58,
 requiring the RO to obtain a new medical opinion address-
 ing, among other things, the question: “if [Mr. Gay’s] right



     1   By that point, Mrs. Gay had withdrawn the claim
 for disability benefits for service-connected tinnitus. J.A.
 233.
Case: 21-1226    Document: 45     Page: 5    Filed: 10/25/2021




 GAY   v. MCDONOUGH                                        5



 ear hearing loss was due to chronic right otitis media, was
 [his] right otitis due to an infection contracted during the
 first period of service [1945–46]?” J.A. 257. The RO ob-
 tained the required medical opinion but again denied the
 claim, determining that Mr. Gay’s chronic right otitis me-
 dia and hearing loss were likely caused by a preexisting
 cholesteatoma (rather than the reverse) and that the cho-
 lesteatoma was not aggravated during service. J.A. 271–
 273; J.A. 278–80. The Board affirmed. J.A. 291–300.
      Mrs. Gay appealed to the Veterans Court, arguing that
 (1) the Board had not complied with the August 2016 Vet-
 erans Court and the July 2017 Board remand orders and
 (2) the Board’s decision was arbitrary and capricious for
 failing to address whether Mr. Gay’s documented case of
 catarrhal fever during his 1945–46 service could have con-
 tributed to his ear condition. Gay, 2020 WL 3088864, at
 *1, *3. The Veterans Court, in a single-judge disposition,
 rejected both arguments. First, the Veterans Court deter-
 mined that the Board had substantially complied with the
 remand orders. Id. at *1–3. Second, and what is now at
 issue in the present appeal, the Veterans Court determined
 that the Board was not required to address whether ca-
 tarrhal fever caused Mr. Gay’s ear condition. Id. at *3–4.
     In determining that the Board was not required to in-
 vestigate the catarrhal-fever-causation issue, which Mrs.
 Gay had not raised to the Board, the Veterans Court relied
 on Robinson v. Peake, 21 Vet. App. 545 (2008) (Robinson I),
 and this court’s affirmance of that decision in Robinson v.
 Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Robinson II). In
 Robinson I, a veteran receiving disability compensation for
 a peptic ulcer sought benefits for heart disease and a hy-
 perthyroid condition as allegedly secondary to the ulcer.
 21 Vet. App. at 548. When the Board denied the claims,
 Robinson appealed to the Veterans Court, arguing that the
 Board also had an obligation to consider whether his heart
 disease and hyperthyroid conditions were directly con-
 nected to his service (i.e., not just eligible as secondary
Case: 21-1226    Document: 45      Page: 6     Filed: 10/25/2021




 6                                           GAY   v. MCDONOUGH



 claims to his peptic ulcer). Id. The Veterans Court deter-
 mined that the Board was not required to address this ar-
 gument, reasoning that (a) “the Board is required to
 consider all issues raised either by the claimant . . . or by
 the evidence of record” but (b) the Board is not required “to
 assume the impossible task of inventing and rejecting
 every conceivable argument.” Id. at 552–53 (citations omit-
 ted). We affirmed, stating that (a) “the VA is obligated to
 determine all potential claims raised by the evidence”
 where the claimant has asserted service connection of an
 allegedly disabling condition but (b) “[w]here a fully devel-
 oped record is presented to the Board with no evidentiary
 support for a particular theory of recovery, there is no rea-
 son for the Board to address or consider such a theory.”
 Robinson II, 557 F.3d at 1361 (citations omitted); see also
 id. (“[C]laims which have no support in the record need not
 be considered by the Board.”). The determination of
 whether the record raises an issue, we added, is a determi-
 nation of “a factual matter” that is “beyond our jurisdiction
 to review.” Id. at 1362.
     In this case, the Veterans Court, applying the Robinson
 standard, 2 determined that “[w]hile the evidence suggests
 that Mr. Gay suffered from catarrhal fever . . . [n]either
 Mrs. Gay’s arguments, nor the record, demonstrated a re-
 lationship between Mr. Gay’s fever and his ear condition.”
 Gay, 2020 WL 3088864, at *4. On that basis, the Veterans
 Court held that “the Board did not err in failing to investi-
 gate this theory that was not appropriately raised.” Id.
     Mrs. Gay moved for reconsideration or, in the alterna-
 tive, for a three-judge panel decision, contending that the
 Supreme Court’s decision in Regents—handed down a week
 after the single-judge Veterans Court disposition—


     2   Mrs. Gay has not identified a material substantive
 difference between the formulations set forth in Robinson
 I and Robinson II, so we refer to the Robinson “standard.”
Case: 21-1226    Document: 45      Page: 7   Filed: 10/25/2021




 GAY   v. MCDONOUGH                                        7



 justified reconsideration of whether the Board was re-
 quired to consider the catarrhal-fever issue. Motion for Re-
 consideration, or in the Alternative, for a Panel Decision,
 Gay v. Wilkie, No. 19-2089 (Vet. App. June 21, 2020). The
 Veterans Court denied the motion for single-judge recon-
 sideration and granted the motion for a panel decision but
 ordered that the single-judge decision remain the decision
 of the court. J.A. 9–10. Accordingly, the Veterans Court
 entered judgment against Mrs. Gay on October 7, 2020.
 J.A. 1. Mrs. Gay timely appealed.
                              II
                              A
      Mrs. Gay argues that the Veterans Court erred in ad-
 hering to the Robinson standard after the recent Supreme
 Court decision in Regents. Under 38 U.S.C. § 7292(a), this
 court has jurisdiction to address Mrs. Gay’s contention that
 Regents requires a departure from the Robinson standard,
 a contention that presents a question of law. Moreover, en
 banc review is not needed for us to address that question:
 A panel may depart from a previous panel’s decision if the
 departure is required by an intervening Supreme Court de-
 cision. See Deckers Corp. v. United States, 752 F.3d 949,
 964 (Fed. Cir. 2014); Doe v. United States, 372 F.3d 1347,
 1354–55 (Fed. Cir. 2004); Tex. Am. Oil Corp. v. U.S. Dep’t
 of Energy, 44 F.3d 1557, 1561 (Fed. Cir. 1995) (en banc).
 We decide the legal issue de novo. Bazalo v. West, 150 F.3d
 1380, 1382 (Fed. Cir. 1998); Prenzler v. Derwinski, 928
 F.2d 392, 393 (Fed. Cir. 1991).
     In Regents, the Supreme Court reviewed the Depart-
 ment of Homeland Security’s (DHS) decision to end the De-
 ferred Action for Childhood Arrivals immigration program
 (DACA)—which involved both a grant of certain work and
 other benefits to covered persons and a decision to forbear
 from instituting removal proceedings under the immigra-
 tion laws. 140 S. Ct. at 1901. DHS made the termination
 decision based on a letter from the Attorney General
Case: 21-1226    Document: 45      Page: 8     Filed: 10/25/2021




 8                                           GAY   v. MCDONOUGH



 stating that the benefits portion of DACA was likely un-
 lawful. Id. at 1903. The Supreme Court, while rejecting
 several other challenges to the termination decision, held
 that DHS’s decision was “arbitrary and capricious” in vio-
 lation of the Administrative Procedure Act (APA), 5 U.S.C.
 § 706(2)(A). Id. at 1913–15. The Court so ruled because
 DHS failed to consider “important aspect[s] of the prob-
 lem,” namely: (1) DHS failed to recognize that DACA in-
 volved two distinct policies (benefits and forbearance), only
 one of which had been deemed unlawful, so DHS erred in
 not considering the feasibility of retaining one (forbear-
 ance) while terminating the other (benefits); and (2) DHS
 failed to address the reliance interests of DACA beneficiar-
 ies, interests that DHS had to consider in reversing the
 prior policy because it was not “writing on a blank slate.”
 Id. at 1910–15 (quoting Motor Vehicle Mfrs. Ass’n of the
 U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43
 (1983)).
     Those holdings do not support a departure from the
 Robinson standard. First, the “important aspect of the
 problem” principle, taken by Regents directly from State
 Farm, is old and predates the Robinson cases. See State
 Farm, 463 U.S. at 43. Second, Regents applied the State
 Farm principle to a specific context quite different from the
 context (exemplified here) to which the Robinson standard
 applies. Whereas Robinson (like this case) involved a
 claim-specific adjudication, Regents involved a change of a
 prior general agency policy—and, specifically, a misunder-
 standing of the nature of the policy being changed and a
 failure to consider the reliance interests on that policy. 3



     3   See State v. Biden, 10 F.4th 538, 553–55 (5th Cir.
 2021) (discussing Regents in policy-change context); Medi-
 Natura, Inc. v. FDA, 998 F.3d 931, 941–43 (D.C. Cir. 2021)
 (same); Nat’l Urban League v. Ross, 977 F.3d 770, 778 (9th
 Cir. 2020) (same).
Case: 21-1226      Document: 45      Page: 9     Filed: 10/25/2021




 GAY   v. MCDONOUGH                                             9



 Third, and in any event, nothing in Regents requires an
 agency adjudicating a claimant’s assertion of entitlement
 to benefits to do more than Robinson requires, which is to
 address any theory of relief raised either by the claimant
 or by the evidence. Regents does not imply that the Board,
 if it fulfills that Robinson duty, has failed to address “im-
 portant aspect[s] of the problem.” Regents, 140 S. Ct. at
 1910 (quoting State Farm, 463 U.S. at 43). Indeed, in its
 own context, Regents notes that the duty to consider issues
 has limits, stating that agencies are “not required . . . ‘to
 consider all policy alternatives in reaching . . . decision[s].’”
 Id. at 1914–15 (quoting State Farm, 463 U.S. at 51).
     For the foregoing reasons, we conclude that Regents
 does not require us to depart from the Robinson standard—
 even apart from the fact that judicial review here does not
 take place under the APA, which governed in Regents. We
 need not and do not rely on that fact here. Regents is an
 application of the APA’s “arbitrary, capricious” standard of
 review, 5 U.S.C. § 706(2)(A), and this case is governed by
 38 U.S.C. § 7261(a)(3)(A), which uses the same “arbitrary,
 capricious” language. Not surprisingly, we have used APA
 jurisprudence in applying the Title 38 provision. See
 Euzebio v. McDonough, 989 F.3d 1305, 1322–23 (Fed. Cir.
 2021) (“The Veterans Court must also review Board and
 VA determinations for ‘abuse of discretion’ and ‘arbitrary
 [and] capricious’ decision making, including whether the
 Board or VA[] entirely failed to consider an important as-
 pect of the problem . . . .” (quoting 38 U.S.C. § 7261(a)(3)(A)
 and State Farm, 463 U.S. at 43)); see also Henderson ex rel.
 Henderson v. Shinseki, 562 U.S. 428, 432 n.2 (2011) (“[T]he
 Veterans Court’s scope of review, § 7261, is similar to that
 of an Article III court reviewing agency action under the
 [APA] . . . .”). Whether an agency has failed to address an
 important aspect of a problem, and is arbitrary and capri-
 cious for that reason, can turn on the specific statutes and
 regulations that govern the agency, see Oregon Natural Re-
 sources Council v. Thomas, 92 F.3d 792, 798 (9th Cir.
Case: 21-1226     Document: 45      Page: 10    Filed: 10/25/2021




 10                                        GAY   v. MCDONOUGH



 1996), but that does not distinguish 38 U.S.C. § 7261 from
 5 U.S.C. § 706. Regardless, we see no basis for concluding
 that Regents unsettles the Robinson standard. We there-
 fore must reject Mrs. Gay’s principal argument here.
                               B
     Mrs. Gay contends that (1) even under the Robinson
 standard, the record did in fact provide sufficient evidence
 to trigger the Board’s duty to address the catarrhal-fever
 issue and (2) the August 2016 Veterans Court and the July
 2017 Board remand orders were not substantially complied
 with. See Appellant’s Br. 11–14. But those contentions
 challenge factual determinations or applications of law to
 fact that we do not have jurisdiction to review. 38 U.S.C.
 § 7292(d)(2); see Robinson II, 557 F.3d at 1362; Prinkey v.
 Shinseki, 735 F.3d 1375, 1383 (Fed. Cir. 2013); Dyment v.
 Principi, 287 F.3d 1377, 1381 (Fed. Cir. 2002); Smith v.
 Shinseki, 422 F. App’x 888, 890 (Fed. Cir. 2011). Mrs. Gay
 also contends that the Veterans Court’s failure to address
 Regents when denying reconsideration was error, Appel-
 lant’s Br. 10–11, but we read the Veterans Court’s silence
 on the point as implicitly rejecting the contention that Re-
 gents requires a departure from the Robinson standard. As
 we have explained above, we agree with that rejection.
                              III
    For the foregoing reasons, we affirm the decision of the
 Veterans Court.
      The parties shall bear their own costs.
                         AFFIRMED